DETAILED ACTION
Claims 1-22 and 24-33 are pending in the application. Claim 23 has been cancelled. 



Response to Arguments
2.  	Applicant’s arguments, see page 10, filed 02/24/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
3.  	Claims 1-22 and 24-33 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A system for producing a continuous image from separate image sources, the system comprising: 
  	an image-capture unit, comprising: 
  	image-capture devices for simultaneously capturing images, and   	
an image-capture unit structure for supporting the image-capture devices in fixed positions relative to each other and to the image-capture unit structure, wherein the image-capture devices are disposed radially around a central axis of the image-capture unit, 
  	wherein a centerline of the field-of-view of each of the image-capture devices forms at least a 30-degree angle with a radial line extending from the central axis,
  	wherein the centerline of the field of view of each of the image-capture devices is orientated in the same of a clockwise direction or a counterclockwise direction about the central axis as are the centerlines of the fields of view of each of two adjacent image-capture devices; 
  	wherein the field-of-view of each of the image-capture devices overlaps with the fields-of-view of two adjacent image-capture devices, and 
  	wherein the fields-of-view of the image-capture devices together comprise a 360 degree field-of-view.”


   	The closest prior art of record relied upon is Sadi et al (US 2016/0088280 A1) discloses a camera system for three-dimensional video comprising of multiple cameras which can be aligned in multiple shapes to create three-dimensional videos by overlapping multiple images and stitching them together. Jomppanen (US 2005/0151852 A1) further discloses an imaging system wherein multiple imaging devices can be synchronized and triggered simultaneously to image an object or scene of interest. However, the prior art, taken alone or in combination, fails to teach wherein a centerline of the field-of-view of each of the image-capture devices forms at least a 30-degree angle with a radial line extending from the central axis, wherein the centerline of the field of view of each of the image-capture devices is orientated in the same of a clockwise direction or a counterclockwise direction about the central axis as are the centerlines of the fields of view of each of two adjacent image-capture devices, wherein the field-of-view of each of the image-capture devices overlaps with the fields-of-view of two adjacent image-capture devices, and wherein the fields-of-view of the image-capture devices together comprise a 360 degree field-of-view.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697